Appeal Dismissed and Memorandum Opinion filed January 24, 2019.




                                       In The

                       Fourteenth Court of Appeals

                               NO. 14-18-00875-CV

                         ANTHONY WELCH, Appellant
                                          V.
                        WELLS FARGO BANK, Appellee

                   On Appeal from County Court at Law No. 5
                            Fort Bend County, Texas
                     Trial Court Cause No. 18-CCV-062327

                  MEMORANDUM                       OPINION
      This is an appeal from a final judgment signed October 4, 2018. Appellant’s
brief was due November 19, 2018. No brief or motion for extension of time to file
the brief was filed.

      On November 29, 2018, the court ordered appellant to filed a brief by
December 19, 2018. We cautioned that if appellant failed to comply with our order,
we would dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).
No brief or motion for extension of time to file the brief was filed.
      Therefore, the appeal is DISMISSED.



                                 PER CURIAM



Panel consists of Justices Wise, Zimmerer, and Spain.




                                        2